Exhibit LOCK-UP AGREEMENT This LOCK-UP AGREEMENT (this “Agreement”) is dated as of April 22, 2010 by and among Silver Pearl Enterprises, Inc., a Nevada corporation, (the “Company”), and Delight Reward Limited, a British Virgin Islands corporation (the “Affiliate”). WHEREAS, the Company intends to consummate a private placement transaction with certain accredited investors and/or qualified institutional buyers (the “Purchasers”), whereby the Company will issue units (the “Units”), each consisting of (i) nine shares of the Company’s 6% Series A Convertible Preferred
